Title: From Thomas Jefferson to Joel Yancey, 15 August 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Aug. 15. 21.
My visit to Bedford has been delayed by a serious accident to my mill. the workman on whom I relied, went on a journey, then returned and died, so that I have had to attend to it day by day myself. it will be finished and agoing tomorrow, and we shall set out for the Forest the next morning (Friday) the waggon starts this morning with a Harpsichord and some necessaries & baggage and will arrive at Poplar Forest Saturday. we shall breakfast there from Hunbor’s Sunday morning. in the mean time he will give notice to Hanah & Maria to have the house Etc. in order for us. the harpsichord may be laid down in the center room till we arrive.I salute you with affectionate friendship & respect.Th: Jefferson